DETAILED ACTION

This office action is in response to the application filed on 1/14/21.  Claims 1-22 are pending.  Claims 1-22 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0106893 to Blevins in view of US Patent 4,686,719 to Johnson et al. (“Johnson”).
Claim 1.  A patient rotation system configured for rotating the body of a patient lying on a horizontal surface around a rotation axis, which body has posterior support points that are formed by the points on the posterior surface thereof that are located under the hips and shoulder blades (Blevins, Fig. 4, the apparatus of Blevins inherently supports a user under the user’s hips and shoulder blades), which rotation axis is defined by the hip joint and shoulder joint at a common lateral side of the body of the patient (axis is seen at #20 in Blevins Fig. 2), the system comprising an air inflatable cushion having two elastic exterior surfaces circumferentially joined together to form multiple edges, extending over their common circumference (Blevins teaches two inflatable cushions in Fig. 1 at #22 and 24, each of which has two elastic surfaces, a top and a bottom for example 24a and 24b seen in Fig. 10; regarding “circumferentially joined together,” the circumference of the top and bottom sides, 24a and 24b, are joined together, either directly or by a gusset, therefore the circumference of the edges of 24a and 24b are in fact joined as can be seen in Blevins Fig. 10; furthermore the circumferential edges of Blevin’s air bladder must inherently be joined or air would not be contained within the air bladders) wherein one of said two elastic surfaces of said cushion forms a top surface, and the other one forms a bottom surface (the air chambers of Blevins, inherently have a top and a bottom, seen at 24a and 24b), said air inflatable cushion comprising an inflatable volume and having a deflated state, wherein the two elastic surfaces are substantially parallel, such that the air inflatable cushion has a flat shape (Blevins, Fig. 1), and wherein the elastic surfaces have dimensions such that when the body of the patient is lying on the top elastic surface in supine position prior to rotation, said top elastic surface is configured to provide air inflatable cushion extends parallel to a medial axis of the body, and a lateral axis of said air inflatable cushion extends parallel to a lateral axis of the body (the long dimension of the apparatus of Blevins is co-linear with the length of a user as seen in at least Fig. 4), said air inflatable cushion further having an inflated state, wherein the two elastic surfaces bulge away from each other (see at least Blevins, Fig. 9 in which the top #24a and bottom #24b of the air inflatable cushion causes the air inflatable cushion to assume a wedge shape configured for  see discussion below in Response to Arguments - therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Blevins with the semi-rigid elements of Johnson in order help move and support the user, and to be able to more effectively grasp and move the apparatus of Blevins; additionally, as taught by Johnson, column 10, lines 10-38, it is desirable to keep a patient on a rigid structure until a diagnosis can be made; providing the semi-rigid elements of Johnson to the apparatus of Blevins would provide this functionality), and wherein said air inflatable cushion is embodied as a unitary, semi-rigid, portable board when in its deflated state, which semi-rigidity of the board is sufficient to enable air inflatable cushion at its top elastic surface (Johnson Fig. 9, elements #’s 22 and/or 80 are seen to be in the claimed configuration and to provide the claimed support; additionally, providing “semi-rigid” structures as taught by Johnson would inherently enable “the sliding of the deflated cushion in between the body of the patient and said horizontal surface” at least because Applicant disclose that semi-rigid structures are capable of this functionality), 
Claim 2.  The system according to claim 1, wherein said inflatable volume has an upper portion adapted to support a thoracic and shoulder region of the body, a central portion adapted to support the abdominal region of the body, and a lower portion adapted to the pelvic region of the body (the apparatus of Blevins is capable of being used in the claimed manner; additionally, Johnson teaches three regions as seen in the Figs. 8-9; the proposed combination of the apparatus of Blevins with the semi-rigid elements of Johnson has the claimed three portions).
Claim 4.  The system according to claim 1, wherein, in said deflated state, a spacing between the two elastic exterior surfaces is defined by one or more layers and/or elements of a spacer material in the interior of said cushion, which spacer material contributes to said semi-rigidity of said portable board-like cushion when in deflated state (Johnson teaches a spacer material as seen in Fig. 9 at #’s 80).
Claim 5.  The system according to claim 4, wherein the spacer material is elastically compressible in the direction perpendicular to the plane of the elastic surfaces, such that the cushion is compressible and that pressure resulting from the weight of the body of the patient being supported by the cushion is distributed over a contact area in between the top surface of the cushion and the posterior surface of the body of the patient (Johnson teaches in column 8, lines 14-15, “positioned within cavity or chamber 24, are foam blocks 80”; foam provided the claimed functionality of distributing a user’s body weight)
Claim 7.  
Claim 8.  The system according to claim 1, wherein the cushion further comprises a rigid or semi-rigid frame that forms an outer contour of the cushion in the plane of the elastic surfaces, which frame contributes to the semi-rigidity of the cushion in deflated state, thereby enhancing the sliding of the deflated cushion in between the body of the patient and said horizontal surface, on which said body is lying in supine position, until its posterior support points are being supported by the cushion at its top elastic surface (Johnson Fig. 9, teaches semi-rigid elements #’s 22 and/or 80 which inherently enhance the sliding of the deflated cushion).
Claim 9.  The system according to claim 8, wherein the frame is provided with one or more handles to facilitate convenient manual exertion of a pushing force on the cushion by a single user while sliding the cushion in between the body of the patient and the horizontal surface on which the body of the patient is lying in supine position, and/or convenient manual positioning thereof by a single user of the system, during transport and handling of the cushion (Johnson teaches the use of handles in Fig. 4 at #’s 60; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Blevins with handles in order to facilitate moving the apparatus).
Claim 11.  The system according to claim 1, in which the cushion is dimensioned such that when in maximum inflated state, it supports the body of the patient while it is at an angle of between to 45⁰ and 75⁰ with respect to the horizontal surface (Blevins, Fig. 9, the cushion is seen to be at the claimed angle).
Claim 13.  The system according to claim 1, wherein 
minimizing the thickness of the cushion in deflated state, 

minimizing the surface area of the elastic surfaces, 
minimizing the surface roughness of the elastic surfaces, or by maximizing the flatness of the elastic surfaces.
Claim 14.  The system according to claim 1, the system further comprising a side flap connected to the cushion at a lateral side thereof, which is adapted to support the hip joint and/or the shoulder joint which define(s) the rotation axis at said lateral side, while the body of the patient is being rotated around the rotation axis and/or while lying on the cushion in its inflated state at an angle relative to the horizontal (Blevins Fig. 3, #36 is considered to be “a side flap” which supports the user during rotation in that it is located at the side of the air bladder of Blevins and it supports a user’s hip during rotation).
Claim 15.  The system according to claim 1, further comprising a mounting element, which is adapted to mount or store the deflated cushion at a fixed location (Blevins, Figs. 3-4, #18 is considered to be “a mounting assembly”).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0106893 to Blevins and US Patent 4,686,719 to Johnson et al. (“Johnson”), in view of US Patent Application 2017/0326011 to Alvarez et al. (“Alvarez”).  
Claim 3.  The system according to claim 1, wherein said inflatable volume has an upper portion adapted to support a thoracic and shoulder region of the body, a central portion adapted to support the abdominal region of the body, and a lower portion adapted to the pelvic region of the body (Blevins, Fig. 4 teaches a body supported as claimed), wherein--seen in plan view onto the cushion--along at least one longitudinal edge of the cushion each of said upper, central, and lower portions of the inflatable volume defines a section (the apparatus of Blevins inherently can be defined to have an upper, central, and a lower region) of a turning edge, wherein said turning edge section of the central portion is indented or offset towards a center line of the cushion relative to said turning edge sections of said upper and lower portions of the inflatable volume (Blevins does not teach an “indented” or “offset” edge; Alvarez teaches in paragraph [0025] of the provisional application document 62/336,288 that is referenced by US Patent Application 2017/0326011 that “the inflated device 20 has a scalloped edge contour near the side edges 23C of the device 20;” this scalloped edge can also be seen in Fig. 1 of the same document, as well as Fig. 1 of US Patent Application 2017/0326011; this “scalloped edge” reads on Applicant’s “edge section of the central portion is indented”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the scalloped edge of Alvarez for the motivation provided by Alvarez, that being “to avoid side edges 23C from curling upward and inward toward the center of the device 20 when the device 20 is inflated”).
Claim 12.  The system according to claim 1, wherein the inflatable volume of the cushion in inflated state is minimized by at least minimizing the ratio between the inflatable volume and the surface area of the elastic surfaces of the cushion in inflated state and/or by minimizing the surface area of the elastic surfaces (Blevins does not explicitly teach the claimed optimization of surface area; however Alvarez teaches a cushion with a more rounded and less .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0106893 to Blevins and US Patent 4,686,719 to Johnson et al. (“Johnson”), in view of US Patent Application 2018/0280219 to Garrett et al. (“Garrett”).
Claim 10.  The system according to any of the preceding claims, the cushion further comprising a pressure relief valve such that the pressure relief valve prevents the cushion from being overinflated (Blevins does not teach the use of a pressure relief valve, however pressure relief valves are well known in the art, such as taught by Garrett in paragraph [0064]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Blevins with a pressure relief valve in order to prevent a catastrophic over inflation of the apparatus of Blevins; furthermore, the combination of the apparatus of Blevins with the pressure relief valve of Garrett would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0106893 to Blevins and US Patent 4,686,719 to Johnson et al. (“Johnson”), in view of US Patent 9,675,509 to Tilk et al. (“Tilk”).
Claim 16.  A method for rotating the body of a patient around the rotation axis, from a first position (Blevins, first position is seen in Figs. 4-5) in which said body is lying on a first horizontal surface, the posterior support points being supported thereby, into a second position 
Claim 17.  The method according to claim 16, wherein the second position is further specified in that the angle of the body with the first horizontal surface therein is between 45⁰ and 75⁰ (see at least Blevins, Fig. 6).
Claim 18.  The method according to claim 16, in which the body of the patient is manually rotated around the rotation axis from its second position into a third position after step (c) has been finished, in which third position the body is lying in a prone position (Blevins, Fig. 7) on a second horizontal surface, the anterior surface of the body being supported by the second horizontal surface, which second horizontal surface and said first horizontal surface are juxtaposed, the second horizontal surface being located laterally from the body of the patient at the side proximal to the rotation axis, said method further comprising the following steps: (d) 
Claim 19.  The method according to claim 18, wherein the second horizontal surface is an extension of the first horizontal surface (Blevins, the two horizontal surfaces are connected; see Blevins, Figs. 1-3).
Claim 20.  A method for rotating the body of a patient around the rotation axis, in which method use is made of a patient rotation system according to claim 1, in which method the system is applied for rotating the body of the patient around the rotation axis, from a fourth position (Blevins, Fig. 14) in which said body is lying on a first horizontal surface, 
Claim 21.  The method according to claim 20, wherein the body of the patient is manually rotated from its fifth position into a sixth position after step (c) has been finished, in which the body is lying in a supine position (Blevins Fig. 16 shows the patient’s body in the fifth position in phantom, and in the sixth position at #114) on a second horizontal surface, the posterior surface of the body being supported by the second horizontal surface.
Claim 22.  The method according to any of claim 16, which includes transportation of the cushion in its deflated state from a remote storage (the apparatus of Blevins is inherently capable of being deflated and stored) location to a position above or on the first horizontal surface, laterally from the body of the patient already lying on said first horizontal surface, followed by said sliding step (regarding sliding the apparatus beneath a user, see at least Tilk, Figs 5A-5E).

Discussion of allowable subject matter

Claim 6 is objected to a depending from a rejected claim.  Applicant’s claim 6, in view of the specification (at least paragraphs [0052]-[0054]) is directed toward the use of a 3-D spacer fabric.  The prior art does not teach the use of a spacer fabric in the claimed manner, nor is there motivation to modify the foam inserts of Johnson to provide the claimed spacer fabric.  
Furthermore, much of Applicant’s claim language is intended use language or functional language, and while this is helpful to describe the structures that have been claimed, Applicant may be able to further differentiate the claimed invention over the prior art by positively claiming additional structures, and claiming the specific configuration and interaction of the claimed structures.  For example Applicant’s Figs. 1 and 4 appear to show structures that are different than a simple bladder (for example different than the bladder as taught by Alvarez Fig. 2) or a wedge shaped bladder (for example as taught by Blevins Fig. 2).



Response to Applicant's remarks and amendments

Regarding prior objections to the drawings, Applicant has amended the drawings and/or the specification, and the objections have been withdrawn.
Regarding prior claim objections, Applicant has amended the claim and the objections have been withdrawn.
Regarding rejections under 35 USC 112(b), Applicant has amended the claim language, and the rejections have been withdrawn.  With respect to claim 1, rejected for the use of the term “semi-rigid”, Applicant has provided clarifying remarks with reference the originally filed disclosure, and has shown that the term “semi-rigid” is not indefinite, and furthermore would have been understood by one of ordinary skill in the art.
With respect to claim 1, Applicant makes various arguments beginning on page 15 of remarks.  Generally Applicant argues that the claimed invention is capable of being placed, or slid, beneath a patient, while the art of Blevins does not disclose placing his apparatus beneath 
Applicant further argues that the cited elements of Johnson “do not qualify as such semi-rigidizing elements.”  Applicant discusses that the cited elements of Johnson are used in the Johnson reference to provide functionality of being able to transfer a patient from on bed (or location, or surface) to another, and therefore, Applicant argues, the cited elements are not “semi-rigidizing elements”.  However, despite their alleged intended use in the Johnson apparatus as enabling an air pallet type patient transfer device, they are in fact also “semi-rigid” (note that the Johnson patent is entitled “semi-rigid air pallet type patient mover”).  
Moreover, Applicant’s arguments appear to be mainly directed toward the intended use of the structures of Johnson, and the allegation that one of ordinary skill wouldn’t have known that a semi-rigid board could be slid beneath a user.  However, an apparatus claim is patentable 
Applicant argues on page 21 of remarks that the claimed invention requires that the edges of the inflatable air cushion of the claimed invention are “circumferentially joined.”  Applicant argues that the art of Blevins includes a gusset that allows a wedge shape as seen in Blevins at least Fig. 2 and argues that this is not circumferentially joined.  Examiner respectfully disagrees.  As can be seen in Blevins Fig. 10, the top and bottom sides, 24a and 24b, are joined by the gusset, therefore the circumference of the edges of 24a and 24b are in fact joined.  Examiner notes that claim 1 also recites, “inflation of the air inflatable cushion causes the air inflatable cushion to assume a wedge shape”.  The apparatus of Blevins also provides a wedge shape when inflated, and thus the edges of Blevin’s air bladder must inherently be joined or air would not be contained within the air bladder of Blevins.
Applicant argues that the air bladder of Blevins in not “elastic”.  Examiner respectfully disagrees.  Blevins teaches in paragraph [0010], “the inflatable air mattress is formed of a rubberized material.”  Rubberized material is inherently elastic.
Applicant argues on page 22 of remarks that top surface #24a of Blevins is not a top surface because it tilts as seen in Fig. 10, and “in the present claim, the top surface remains above the bottom surface over its full extension.”  Examiner respectfully disagrees with this characterization of the teachings of Blevins.  Regardless of whether #24a is in a horizontal or vertical orientation, #24a remains higher than #24b, and as such reads on Applicant’s “top surface.”  Additionally, even if Applicant is attempting to claim the concept that the upper surface does not tilt as in Blevins, Applicant’s claim does not include any language regarding the top surface remaining above the bottom surface “over its full extension.”
Regarding rejection of claims 3 and 12 in view of Blevins, Johnson, and Alvarez, Applicant argues that only one of the prior art documents cited on the Alvarez reference is prior .



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673